— Judgment unanimously affirmed. Memorandum: The evidence, viewed in the light most favorable to the People (People v Contes, 60 NY2d 620, 621), established beyond a reasonable doubt that defendant knowingly and unlawfully sold heroin to an undercover police officer (see, Penal Law § 220.39 [1]; People v Berry, 128 AD2d 715; People v Jozic, 120 AD2d 841, 842, lv denied 68 NY2d 669). We have considered defendant’s remaining claims and find that each one lacks merit. (Appeal from judgment of Erie County Court, Wolfgang, J. — criminal sale of controlled substance, third degree.) Present — Callahan, J. P., Boomer, Green, Pine and Davis, JJ.